DETAILED ACTION
	This Notice is in response to the Election and Amendment filed on January 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8 (and new claims 21-32) in the reply filed on January 8, 2021 is acknowledged.

Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone or in combination do not show a method of forming a memory cell, comprising: forming a sacrificial spacer over a substrate; forming a select gate along a side of the sacrificial spacer; forming an inter-gate dielectric over the select gate and the sacrificial spacer; forming a memory gate layer over the inter-gate dielectric and the sacrificial spacer, wherein the memory gate layer is laterally separated from the sacrificial spacer by the select gate; and etching the memory gate layer to define a memory gate having a topmost point below a top of the sacrificial spacer.

In re claim 27, the prior art references, alone or in combination do not show a method of forming an integrated chip, comprising: forming a first sacrificial structure and a second sacrificial structure over a substrate; forming a plurality of select gates along opposing sides of the first sacrificial structure and the second sacrificial structure; forming an inter-gate dielectric over the plurality of select gates, the first sacrificial structure, and the second sacrificial structure; forming a memory gate layer over the inter-gate dielectric; and etching the memory gate layer to define a plurality of memory gates respectively having a topmost point below a top of the first sacrificial structure or the second sacrifice structure, wherein the plurality of memory gates are disposed between closest neighboring ones of the plurality of select gates and are separated from one another by distance that is between the closest neighboring ones of the plurality of select gates.
The closest prior art references include Kang et al. (US Pub. 2010/0029052 A1), Fang et al. (US Pub. 2018/0366551 A1), Onda (US Pub. 2010/0255670 A1), Williams et al. (US Pub. 2015/0179816 A1), Nakagawa (US Pub. 2010/0193857 A1), and Jeong (US Pub. 2009/0315100 A1) with Williams and Jeong being the most relevant. The references each disclose a method of forming a memory comprising forming a sacrificial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW E WARREN/Primary Examiner, Art Unit 2815